Citation Nr: 1503594	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-27 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to December 2, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of background, the Board denied an initial disability rating higher than 30 percent for PTSD in a June 2007 decision.  After that decision, the Veteran filed a new claim for increase in August 2007.  The April 2009 rating decision continued the 30 percent rating for PTSD, and the Veteran submitted a timely notice of disagreement and substantive appeal regarding the April 2009 decision.  Subsequently, a December 2011 rating decision increased the disability rating for PTSD to 100 percent effective December 2, 2011.

The Board notes that the Veteran has submitted statements, to include in February 2012, contending "Clear and Unmistakable Error" (CUE) regarding the effective date of the 100 percent disability rating.  While the Board also notes that the RO has certified the instant claim as an earlier effective date claim, the Board construes the Veteran's statements regarding the effective date of the 100 percent disability rating essentially as a claim for a rating higher than 30 percent for PTSD prior to December 2, 2011; thus, the Board has characterized the issue on appeal accordingly, as reflected on the cover page.  Although a higher rating has been assigned for PTSD, the increased rating matter remains in appellate status as the maximum rating has not been assigned prior to December 2, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Moreover, the Board points out that an assertion of CUE cannot be made against a non-final rating decision, such as the one on appeal.  Furthermore, the burden of proof for a claimant on a CUE motion is much higher than that of a direct appeal of a rating evaluation.  In the present case, the Veteran needs to show that the evidence is at least in equipoise rather than the "undebatable" standard for CUE.  Thus, it is more beneficial to the Veteran not to entertain the CUE assertion.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, since October 5, 2009, but no earlier, the evidence reflects that the Veteran's PTSD has manifested by symptoms resulting in total occupational and social impairment.


CONCLUSION OF LAW

Since October 5, 2009, but no earlier, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.102, 4.3, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard January 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in January 2009 and December 2011.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Another VA examination is not warranted for the PTSD claim as the Veteran is already in receipt of a 100 percent rating for PTSD and there is sufficient evidence for evaluating the earlier rating stage.  Thus, VA's duty to assist has been met.

II. PTSD

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, with respect to the claim herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, a staged rating has already been created by the RO.

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

Here, the evidence of record regarding the Veteran's PTSD consists of the January 2009 and December 2011 VA examination reports, VA treatment records, and lay statements from the Veteran and his wife.

At the January 2009 VA examination, the VA examiner reported that the Veteran was diagnosed with PTSD and dementia.  The examiner reported the following abnormal psychiatric findings: anxious mood; attention disturbance, to include being easily distracted and having a short attention span; not able to do serial 7s and not able to spell a word forward and backward; not oriented to time or place; thought process included looseness of associations; thought content included obsessions, preoccupation with one or two topics; judgment included not understanding outcome of behavior; insight included not understanding that he has a problem; some problems with daily living requiring his wife's help with activities of daily living; and moderately impaired remote memory and severely impaired recent and immediate memory.

Specifically regarding the Veteran's PTSD symptoms, the examiner noted: recurrent distressing dreams of combat-related trauma; intense psychological distress at exposure to internal or external cues that symbolized or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; feeling of detachment or estrangement from others; irritability or outbursts of anger; and difficulty concentrating.

The examiner opined that the Veteran may continue to have some mild symptoms associated with his PTSD, but his dementia is the overwhelming cause of his current symptoms.  Regarding the Veteran's occupation, the examiner noted that the Veteran stopped working about 18 months prior to the examination due to his memory loss.  The examiner reported a GAF score of 40 and commented that "many of the normally routine questions were not addressed due to the patient's obvious confusion and memory difficulties."  The examiner concluded that the Veteran's PTSD symptoms, by history, are not such that they would prevent him from maintaining gainful employment, but his dementia is such that he is unemployable.  The examiner also concluded that there is occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning, which is consistent with the criteria for a 30 percent rating.

The Veteran sought VA mental health treatment since that VA examination.  A record of VA treatment from October 5, 2009, reveals that the Veteran's communication at that time consisted of reporting that he did not know how he was doing.  The Veteran's wife reported that medication was helping a little with the Veteran's sleep, the Veteran goes to his "bunker" outside mostly in the daytime and mostly all day, the Veteran has been worse in the past one to two years following beginning to talk about his military and Vietnam experiences, and the Veteran was last able to work and maintain a job approximately three years prior to that treatment date.  The treating provider reported that the wife replied during the entirety of that treatment with the exception of the Veteran's replying, "I don't know."  The treating provider noted that the Veteran was somnolent, in no acute distress, and he kept his head down and eyes closed.

The Board notes that the VA examination upon which the 100 percent rating for PTSD was based occurred in December 2011.  At that examination, the VA examiner commented that the Veteran was unable to provide any communication with the exception of repetitive questioning of the same question and that the Veteran was unable to engage in normal conversation or in any type of social communicative interaction or gainful employment.

Based on the evidence, the Board finds that the earliest date as of which it is ascertainable that an increase in the Veteran's PTSD symptoms had occurred was not necessarily the date of the December 2011 VA examination.  Instead, based on the VA treatment record from October 5, 2009, the Veteran's mental health symptoms resembled the social impairment, to include gross impairment in communication, reflected at the December 2011 VA examination, upon which a 100 percent rating for PTSD was based.  Furthermore, the Veteran was not working at the time of the October 2009 treatment, and GAF scores since the January 2009 VA examination were consistently reported as 40 in VA treatment records, consistent with some impairment in reality testing or communication or major impairment in several areas.

The Board notes that the January 2009 VA examiner attributed the Veteran's psychiatric symptoms and effects on functioning to dementia and not to PTSD, but the subsequent VA treating provider did not indicate such an association in the subsequent VA treatment records.  Because the December 2011 VA examiner appears to have attributed his conclusion that the Veteran exhibited total occupational and social impairment as a result of his PTSD symptoms, at least in part, and because some VA treatment records indicate that Veteran exhibited similar PTSD symptoms and resulting effects before that examination, the evidence is at least in equipoise as to whether the Veteran's PTSD symptoms warrant a 100 percent rating prior to the date of the December 2011 VA examination.

Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that the date it became ascertainable that the Veteran's PTSD symptoms increased to the level warranting a 100 percent rating was October 5, 2009, and not the date of the December 2011 VA examination.  See 38 U.S.C.A. § 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  See also 38 U.S.C. § 5110(b)(3); cf. Swain v. McDonald, No. 14-0947, 2015 WL 106664 (U.S. Vet. App. Jan. 8, 2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).  

In sum, the evidence shows that the Veteran's PTSD symptoms more closely approximated the criteria for a 100 percent rating, consistent with total occupational and social impairment, since October 5, 2009, but no earlier.  Prior to October 5, 2009, a rating in excess of 30 percent is not warranted for the reasons described above.

The evidence shows that the Veteran's service-connected PTSD results in impairment.  Here, prior to October 5, 2009 the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the Rating Schedule as the criteria for evaluating psychiatric disorders consists of impairment levels without a set list of symptoms.  Thus, the assigned schedular evaluation prior to October 5, 2009, for the service-connected PTSD is adequate and extraschedular referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).


ORDER

Since October 5, 2009, but no earlier, a disability rating of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran filed a claim for entitlement to a TDIU, and the RO denied the claim in the April 2009 rating decision.  However, the matter is a component of the appeal for a higher rating regarding the service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As the Veteran has multiple service-connected disabilities, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).  In the decision rendered above, the Veteran was granted a 100 percent rating for PTSD since October 5, 2009.  Thus, the combined effects opinion should consider the Veteran's service-connected disabilities prior to October 5, 2009, i.e., PTSD (30 percent) and ischemic heart disease, angina pectoris (10 percent).

In light of the remand, the RO will have an opportunity to send the Veteran another notice letter for the TDIU claim and adjudicate the claim in the first instance.

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for a TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Thereafter, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities precluded the Veteran from securing or following gainful employment prior to October 5, 2009.

Prior to October 5, 2009, the Veteran was service-connected for PTSD (30 percent) and ischemic heart disease, angina pectoris, not otherwise specified (10 percent).

The examiner should provide an opinion regarding whether the Veteran's service-connected disabilities had the "combined effects" of precluding the Veteran from securing or following gainful occupation prior to October 5, 2009.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

3.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, and the claim for entitlement to a TDIU prior to October 5, 2009, should be readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


